Exhibit 10.2

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between Euan Thomson, Ph. D., (the “Executive”), and Accuray Incorporated
(the “Company”), effective on the eighth calendar day following the Executive’s
signature (the “Effective Date”), unless he revokes his acceptance in accordance
with the terms of Section 7(b), below.

 

WHEREAS, the Executive was President and Chief Executive Officer of the Company,
pursuant to the terms of the Amended and Restated Employment Agreement effective
October 1, 2011 (the “Employment Agreement”);

 

WHEREAS, the Executive resigned effective October 11, 2012; and

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1.             Resignation of Employment.  The Executive confirms his
resignation of his employment and of his position as an officer and member of
the Board of Directors (the “Board”) of the Company effective October 11, 2012
(the “Resignation Date”).  The parties hereby acknowledge and agree that the
Executive’s resignation of employment constitutes a “separation from service”
from the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”).  As of the Resignation Date,
the Employment Agreement shall automatically terminate and be of no further
force and effect, and neither the Company nor the Executive shall have any
further obligations thereunder, except as expressly provided herein. 
Notwithstanding the foregoing, the Company shall be obligated to Executive for
severance payments and continuation of benefits as contemplated by Section 7 of
the Employment Agreement and as set forth in Section 4 below.

 

2.             Consulting Relationship.  In consideration of the Executive’s
promises herein, the Company will enter into a consulting relationship with the
Executive for a period of six months commencing the day after the Effective Date
of this Agreement on the terms set forth in Exhibit A hereto.

 

3.             Payment of Accrued Wages and Expenses.  The Executive
acknowledges receipt, on the Resignation Date, of an amount equal to all accrued
wages through the Resignation Date, including accrued, unused vacation and/or
paid time off, less applicable taxes and other authorized withholding (apart
from the Executive’s bonus for the current fiscal year, which will be paid in
accordance with the terms of this Agreement). The Executive shall also be
promptly reimbursed for all expenses incurred by him on behalf of the Company,
so long as they are submitted for reimbursement on or before December 1, 2012,
and they are in accordance with the Company’s expense reimbursement policies.

 

4.             Cash Severance Benefits and COBRA Premiums.   The Executive
agrees that, except as set forth in this Agreement, he is entitled to no
additional pay or benefits in conjunction with the termination of his
employment.  Subject to Section 23(b) of this Agreement, the Company shall pay
to the Executive, in a lump-sum, cash severance in the gross amount of
$1,159,666 (the “Severance Payment”), which the parties acknowledge and agree
represents the amount of the “Severance Payment”

 

--------------------------------------------------------------------------------


 

calculated under, and as defined in, Section 7 of the Employment Agreement,
consisting of:

 

a.

 

Salary:

 

$

530,500.00

b.

 

Bonus:

 

$

530,500.00

c.

 

Health Benefit:

 

$

98,666.00

 

The Severance Payment shall be paid net of applicable taxes and other authorized
withholdings.

 

5.             Stock Options and Restricted Stock Units.  The Executive
acknowledges that as of the Resignation Date, the Executive was vested in Stock
Options and Restricted Stock Units (“RSUs”) as reflected in the report attached
as Exhibit B hereto. As provided in Section 7(a) of the Employment Agreement,
the unvested stock options and RSUs previously granted to the Executive that
would have vested within twelve (12) months after the Termination Date shall
become immediately vested and are included in Exhibit B hereto.  Except as
specifically set forth herein, the Executive’s rights with respect to Stock
Options and RSUs issued to him are governed by the Stock Option and Restricted
Stock Unit Agreements entered into between the Executive and the Company, and
the applicable Company equity incentive plan(s) and Notice(s) of Grant.

 

6.             Outplacement Assistance.  The Company will pay for executive
outplacement assistance for a period of up to twelve (12) months after the
Effective Date of this Agreement, provided that the Executive uses the Company’s
outplacement service provider.   The Company’s outplacement service provider
will bill the Company directly, and there is no cash value to this benefit.

 

7.             General Release of Claims by the Executive.

 

(a)           The Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, executives, attorneys, agents and representatives,
and executive benefit plans in which the Executive is or has been a participant
by virtue of his employment with the Company, from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Resignation Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, and state or local statutes,
ordinances, and regulations, including, without limitation, the California
Family Rights Act, the California Fair Employment and Housing Act and the
California Labor Code.

 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:

 

--------------------------------------------------------------------------------


 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;

 

(iii)          The Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that the Executive does release his right to secure damages for any alleged
discriminatory treatment;

 

(iv)          The Executive’s rights under the Indemnification Agreement between
Company and Executive and under applicable law (including California Labor Code
Section 2802), the General Corporation Law of Delaware and the Company’s D&O
policy to seek indemnity for acts committed, or omissions, within the course and
scope of the Executive’s employment duties; and

 

(v)           Claims for breach of this Separation Agreement.

 

(b)           In accordance with the Older Workers Benefit Protection Act of
1990, the Executive acknowledges that he is aware of the following:

 

(i)            This Section and this Agreement are written in a manner
calculated to be understood by the Executive.

 

(ii)           The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
the Executive signs this Agreement.

 

(iii)          This Agreement provides for consideration in addition to anything
of value to which the Executive is already entitled.

 

(iv)          The Executive has been advised to consult an attorney before
signing this Agreement.

 

(v)           The Executive has been granted twenty one (21) days after he is
presented with this Agreement to decide whether or not to sign this Agreement. 
If the Executive executes this Agreement prior to the expiration of this 21-day
period, he does so voluntarily and after having had the opportunity to consult
with an attorney, and hereby waives the remainder of the period.

 

(vi)          The Executive has the right to revoke this general release within
seven (7) days of signing this Agreement.  In the event this general release is
revoked, this Agreement will be null and void in its entirety, and the Executive
will not receive the benefits of this Agreement.

 

If the Executive wishes to revoke this agreement, he must deliver written notice
stating that intent to revoke, in accordance with the notice provisions of
Section 18 of this Agreement, on or before 5:00 p.m. on the seventh (7th) day
after the date on which the Executive signs this Agreement.

 

8.             The Company’s Release of Claims. Nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or

 

--------------------------------------------------------------------------------


 

otherwise, against the Executive as a result of any failure by him to perform
his obligations under this Agreement, or as a result of any acts of intentional
misconduct or recklessness (including, but not limited to, fraud, embezzlement,
misappropriation, or other malfeasance).

 

9.             Waiver of Rights Under California Civil Code Section 1542.  The
Company and the Executive acknowledge that they have been advised of and are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Being aware of said code section, the Company and the Executive hereby expressly
waive any rights they may have thereunder, as well as under any other statutes
or common law principles of similar effect; provided, however, that such waiver
is not intended to affect claims expressly preserved under the terms of the
parties’ respective releases.

 

10.          Nondisparagement.  The Executive agrees that neither he nor anyone
acting by, through, under or in concert with him shall disparage or otherwise
communicate negative statements or opinions about the Company, its Board
members, officers, executives or business.  The Company agrees that neither its
Board members nor executive officers shall disparage or otherwise communicate
negative statements or opinions about the Executive.

 

11.          Restrictive Covenants.  The Executive acknowledges his continuing
obligations, pursuant to Section 9(a), (b) and (d) of the Employment Agreement
and under the Employee Invention Assignment and Confidentiality Agreement to
which he is a party.

 

12.          Cooperation.  The Executive agrees to give reasonable cooperation,
at the Company’s request, in any pending or future litigation or arbitration
brought against the Company and in any investigation that the Company or any
government entity may conduct.    The Company shall reimburse the Executive for
all out of pocket expenses reasonably incurred by him in compliance with this
Section 12.  For his part, Executive agrees to submit a reimbursement for such
out of pocket expenses within thirty (30) days after they have been incurred.

 

13.          Executive’s Representations and Warranties.  The Executive
represents and warrants that:

 

(a)           He has been paid all wages owed to him by the Company, including
all accrued, unused vacation and/or paid time off, as of the date of execution
of this Agreement;

 

(b)           As of the date of execution of this Agreement, he has not
sustained any injuries for which he/she might be entitled to compensation
pursuant to California’s Workers Compensation law;

 

(c)           The Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will he do so in the future, except as specifically allowed by this
Agreement, and the Executive is not aware of any facts that would support any
Claims, any government law or regulation compliance-related violation, or any
violation of the Company’s Code of Conduct & Ethics for Employees, Agents and
Contractors or Code of Ethics on Interactions with Health Care Professionals.

 

--------------------------------------------------------------------------------


 

14.          Confidential Information; Return of Company Property.

 

(a)           The Executive hereby expressly confirms his continuing obligations
to the Company pursuant to Section 9(a) of the Employment Agreement, and
pursuant to the Employee Invention Assignment and Confidentiality Agreement
executed by the Executive, a copy of which is attached as Exhibit C and
incorporated herein by reference.

 

(b)           The Executive shall deliver to the Company within five days of the
Resignation Date, all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company and its customers’,
business plans, marketing strategies, products, processes or business of any
kind, and all originals and copies of documents that contain proprietary
information or trade secrets of the Company that are in the possession or
control of the Executive or his agents or representatives.

 

(c)           The Executive shall return to the Company within five days of the
Resignation Date all equipment of the Company in his possession or control. The
Executive may however keep his Company-issued laptop computer and cellular phone
if within five (5) days of the Resignation Date the Executive provides these
items to the Company to remove all Company licensed software and confidential
information before transfer of ownership.

 

15.          Taxes.  To the extent any taxes may be payable by the Executive for
the benefits provided to him by this Agreement beyond those withheld by the
Company, the Executive agrees to pay them himself and to indemnify and hold the
Company and the other entities released herein harmless for any tax claims or
penalties, and associated attorneys’ fees and costs, resulting from any failure
by him to make required payments.

 

16.          In the Event of a Claimed Breach.  All controversies, claims and
disputes arising out of or relating to this Agreement, including without
limitation any alleged violation of its terms, shall be resolved by final and
binding arbitration before a single neutral arbitrator in San Jose, California,
in accordance with the applicable dispute resolution rules of the Judicial
Arbitration and Mediation Service (“JAMS”). The arbitration shall be commenced
by filing a demand for arbitration with JAMS within 60 (sixty) days after the
filing party has given notice of such breach to the other party.  The arbitrator
shall have authority to award the prevailing party attorneys’ fees and expert
fees, if any.  Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Sections
14(a) and (b) hereof, and that in the event of any such failure, an aggrieved
person will be irreparably damaged and will not have an adequate remedy at law. 
Any such person shall, therefore, be entitled to injunctive relief, including
specific performance, to enforce such obligations, and if any action shall be
brought in equity to enforce any of the provisions of Sections 14(a) and (b) of
this Agreement, neither of the parties hereto shall raise the defense that there
is an adequate remedy at law.

 

17.          Choice of Law.  This Agreement shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles.

 

18.          Notices.  All notices, demands or other communications regarding
this Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile, electronic mail, or overnight
courier, addressed as follows:

 

--------------------------------------------------------------------------------


 

(a)           If to the Company:

 

Accuray Incorporated

Attn:  General Counsel

1310 Chesapeake Terrace

Sunnyvale, California  94089

Fax:  408-716-4747

 

(b)           If to the Executive:

 

Euan Thomson, Ph. D.

17150 Los Robles Way

Los Gatos, California 95030

Email: euan_thomson@comcast.net

 

19.          Severability.  Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.  This paragraph
shall not operate, however, to sever the Executive’s obligation to provide the
binding release to all entities intended to be released hereunder.

 

20.          Understanding and Authority.  The parties understand and agree that
all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.

 

21.          Integration Clause.  This Agreement, the Employment Agreement, and
the Employee Invention Assignment and Confidentiality Agreement contain the
entire agreement of the parties with regard to the matters referenced herein and
supersede any prior agreements as to such matters. This Agreement may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by the Executive and the Chief Executive Officer of the Company.   The
Indemnification Agreement between the Company and the Executive shall not be
affected by the existence of this Agreement, including this Section 21 hereof,
and shall remain in full force and effect.

 

22.          Execution in Counterparts.  This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.

 

23.          Section 409A of the Code.

 

(a)           The payments and benefits under this Agreement are intended to be
exempt from the application of Section 409A of the Code.  To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury Regulations and other interpretive
guidance issued thereunder.  Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any such compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code and
related Department of Treasury guidance, the Company may, with the Executive’s
prior written consent, adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code and/or

 

--------------------------------------------------------------------------------


 

preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance.

 

(b)           Notwithstanding anything to the contrary in this Agreement, no
payment or benefits, including without limitation the amount payable under
Section 4 hereof, shall be paid to the Executive during the six (6) month period
following the Executive’s Separation from Service if the Company determines that
paying such amount at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amount is delayed as a result of the previous sentence, then
on the first business day following the end of such six (6) month period (or
such earlier date upon which such amount can be paid under Section 409A of the
Code without resulting in a prohibited distribution, including as a result of
the Executive’s death), the Company shall pay the Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Executive during such period.

 

(c)           To the extent permitted under Section 409A of the Code, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A and the six
(6) month delay requirement under 409A(a)(2)(B)(i) of the Code to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

 

(d)           To the extent that any reimbursements or corresponding in-kind
benefits provided to the Executive under this Agreement, including, without
limitation under Section 4 or Section 12 hereof, are deemed to constitute
compensation to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any such payments or
expense reimbursements in one year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other taxable year, and
the Executive’s right to such payments or reimbursement of any such expenses
shall not be subject to liquidation or exchange for any other benefit.

 

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

EUAN THOMSON, Ph.D.

 

ACCURAY INCORPORATED

 

 

 

/s/ Euan Thomson

 

/s/ Darren J. Milliken

 

 

 

Euan Thomson

 

Darren J. Milliken

 

 

 

 

 

Senior Vice President, General Counsel

 

 

 

Date: Oct 27, 2012

 

Date: Oct 27, 2012

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Consulting Agreement

 

See Exhibit 10.3

 

--------------------------------------------------------------------------------


 

Exhibit B

 

List of Vested Stock options and RSUs as of Resignation Date

 

 

Accuray Incorporated

 

 

Personnel Grant Status

ID: 20-8370041

File:

Optstmt

 

1310 Chesapeake Terrace

Date:

10/19/2012

 

Sunnyvale, CA 94089

Time:

1:29:11PM

 

AS OF 10/11/2012

 

Euan Thomson

17150 Los Robles Way

Los Gatos, CA United States 95030

 

A W A R D S

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Next Deferral

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Deferred

 

Release Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00003036

 

8/31/2010

 

2007

 

RSU

 

38,300.00

 

$

0.00000

 

19,150.00

 

19,150.00

 

0.00

 

19,150.00

 

0.00

 

 

 

00004058

 

9/30/2011

 

2007

 

RSU

 

32,000.00

 

$

0.00000

 

8,000.00

 

8,000.00

 

0.00

 

24,000.00

 

0.00

 

 

 

P0004102

 

9/30/2011

 

2007

 

PSU

 

56,000.00

 

$

0.00000

 

0.00

 

0.00

 

0.00

 

56,000.00

 

0.00

 

 

 

P0004130

 

9/30/2011

 

2007

 

PSU

 

56,000.00

 

$

0.00000

 

0.00

 

0.00

 

0.00

 

56,000.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

182,300.00

 

 

 

27,150.00

 

27,150.00

 

0.00

 

155,150.00

 

0.00

 

 

 

 

S T O C K  O P T I O N S

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

00000446

 

3/28/2002

 

1998

 

ISO

 

437,499.00

 

$

0.75000

 

437,499.00

 

437,499.00

 

0.00

 

0.00

 

0.00

 

0.00

 

00000447

 

3/28/2002

 

1998

 

NQ

 

162,501.00

 

$

0.75000

 

162,501.00

 

162,501.00

 

0.00

 

0.00

 

0.00

 

0.00

 

00000540

 

7/9/2003

 

1998

 

ISO

 

15,833.00

 

$

0.75000

 

15,833.00

 

15,833.00

 

0.00

 

0.00

 

0.00

 

0.00

 

00000603

 

8/27/2003

 

1998

 

NQ

 

560,000.00

 

$

0.75000

 

317,899.00

 

560,000.00

 

0.00

 

0.00

 

242,101.00

 

242,101.00

 

00000632

 

3/16/2004

 

1998

 

ISO

 

22,500.00

 

$

1.40000

 

22,500.00

 

22,500.00

 

0.00

 

0.00

 

0.00

 

0.00

 

00000702

 

8/10/2004

 

1998

 

ISO

 

91,399.00

 

$

2.50000

 

91,399.00

 

91,399.00

 

0.00

 

0.00

 

0.00

 

0.00

 

00000703

 

8/10/2004

 

1998

 

NQ

 

208,601.00

 

$

2.50000

 

0.00

 

208,601.00

 

0.00

 

0.00

 

208,601.00

 

208,601.00

 

00000783

 

5/12/2005

 

1998

 

ISO

 

2,500.00

 

$

3.50000

 

0.00

 

2,500.00

 

0.00

 

0.00

 

2,500.00

 

2,500.00

 

00000788

 

11/7/2005

 

1998

 

ISO

 

20,833.00

 

$

4.38000

 

0.00

 

20,833.00

 

0.00

 

0.00

 

20,833.00

 

20,833.00

 

00000789

 

11/7/2005

 

1998

 

NQ

 

137,167.00

 

$

4.38000

 

0.00

 

137,167.00

 

0.00

 

0.00

 

137,167.00

 

137,167.00

 

00000919

 

4/5/2006

 

1998

 

ISO

 

2,500.00

 

$

6.73000

 

0.00

 

2,500.00

 

0.00

 

0.00

 

2,500.00

 

2,500.00

 

00000996

 

8/23/2006

 

1998

 

ISO

 

8,755.00

 

$

9.50000

 

0.00

 

8,755.00

 

0.00

 

0.00

 

8,755.00

 

8,755.00

 

00001559

 

8/31/2007

 

2007

 

NQ

 

40,000.00

 

$

28.47000

 

0.00

 

40,000.00

 

0.00

 

0.00

 

40,000.00

 

40,000.00

 

00001560

 

8/31/2007

 

2007

 

NQ

 

135,000.00

 

$

13.83000

 

0.00

 

135,000.00

 

0.00

 

0.00

 

135,000.00

 

135,000.00

 

00002062

 

2/29/2008

 

2007

 

NQ

 

40,000.00

 

$

10.36000

 

0.00

 

40,000.00

 

0.00

 

0.00

 

40,000.00

 

40,000.00

 

00002178

 

8/29/2008

 

2007

 

NQ

 

140,000.00

 

$

8.25000

 

0.00

 

140,000.00

 

0.00

 

0.00

 

140,000.00

 

140,000.00

 

00002546

 

2/27/2009

 

2007

 

NQ

 

40,000.00

 

$

4.67000

 

0.00

 

37,500.00

 

0.00

 

2,500.00

 

40,000.00

 

37,500.00

 

00002629

 

8/31/2009

 

2007

 

NQ

 

160,000.00

 

$

6.41000

 

0.00

 

120,000.00

 

0.00

 

40,000.00

 

160,000.00

 

120,000.00

 

00002945

 

1/29/2010

 

2007

 

NQ

 

40,000.00

 

$

5.94000

 

0.00

 

27,500.00

 

0.00

 

12,500.00

 

40,000.00

 

27,500.00

 

00003035

 

8/31/2010

 

2007

 

NQ

 

75,000.00

 

$

6.58000

 

0.00

 

37,500.00

 

0.00

 

37,500.00

 

75,000.00

 

37,500.00

 

00003404

 

1/31/2011

 

2007

 

NQ

 

40,000.00

 

$

8.56000

 

0.00

 

17,500.00

 

0.00

 

22,500.00

 

40,000.00

 

17,500.00

 

00004031

 

9/30/2011

 

2007

 

NQ

 

80,000.00

 

$

4.01000

 

0.00

 

20,000.00

 

0.00

 

60,000.00

 

80,000.00

 

20,000.00

 

C0000540

 

7/9/2003

 

1998

 

NQ

 

24,167.00

 

$

0.75000

 

5,000.00

 

24,167.00

 

0.00

 

0.00

 

19,167.00

 

19,167.00

 

C0000632

 

3/16/2004

 

1998

 

NQ

 

17,500.00

 

$

1.40000

 

0.00

 

17,500.00

 

0.00

 

0.00

 

17,500.00

 

17,500.00

 

C0000783

 

5/12/2005

 

1998

 

NQ

 

37,500.00

 

$

3.50000

 

0.00

 

37,500.00

 

0.00

 

0.00

 

37,500.00

 

37,500.00

 

C0000919

 

4/5/2006

 

1998

 

NQ

 

37,500.00

 

$

6.73000

 

0.00

 

37,500.00

 

0.00

 

0.00

 

37,500.00

 

37,500.00

 

C0000996

 

8/23/2006

 

1998

 

NQ

 

291,245.00

 

$

9.50000

 

0.00

 

291,245.00

 

0.00

 

0.00

 

291,245.00

 

291,245.00

 

 

 

 

 

 

 

 

 

2,868,000.00

 

 

 

1,052,631.00

 

2,693,000.00

 

0.00

 

175,000.00

 

1,815,369.00

 

1,640,369.00

 

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Copy of Executed Employee Invention Assignment and Confidentiality Agreement

 

EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT

 

In consideration of, and as a condition of my employment with Accuray
Incorporated, a Delaware Corporation (“Accuray”), I hereby represent to, and
agree with Accuray as follows:

 

1.             Effective Date.  I understand that this Agreement shall take
effect on the date I begin work with Accuray (“Effective Date”).

 

2.             Purpose of Agreement.  I understand that Accuray is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for Accuray to preserve and
protect its “Proprietary Information” (as defined in Section 8 below), its
rights in “Inventions” (as defined in Section 3 below) and in all related
intellectual property rights.  Accordingly, I am entering into this Employee
Invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with Accuray, whether or not I am expected to create
inventions of value for Accuray.

 

3.             Disclosure of Inventions.  I will promptly disclose in confidence
to Accuray all ideas, writings, discoveries, inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works and trade secrets that I make
or conceive of or first reduce to practice or create, either alone or jointly
with others, during the period of my employment, whether or not in the course of
my employment, and whether or not patentable, copyrightable or protectable as
trade secrets (the “Inventions”).  I agree to maintain adequate and current
written records on the development of all Inventions.

 

4.             Work for Hire; Assignment of Inventions.  I acknowledge and agree
that any copyrightable works prepared by me within the scope of my employment
are “works for hire” under the Copyright Act and that Accuray will be considered
the author and owner of such copyrightable works.  I agree that all Inventions
that (i) are developed using equipment, supplies, facilities or trade secrets of
Accuray, (ii) result from work performed by me for Accuray, or (iii) relate to
Accuray’s business or actual or demonstrably anticipated research and
development (the “Assigned Inventions”), will be the sole and exclusive property
of Accuray.  I hereby irrevocably convey, transfer, assign, and agree to assign,
all right, title, and interest in the Assigned Inventions to Accuray.

 

--------------------------------------------------------------------------------


 

5.             Labor Code Section 2870 Notice.  I have been notified and
understand that the provisions of Sections 3 and 4 of this Agreement do not
apply to any Assigned Invention that qualifies fully under the provisions of
Section 2870 of the California Labor Code, which states as follows:

 

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER:  (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER.  TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE
SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

Accordingly, I acknowledge that Inventions set forth in Schedule A (“Employee’s
Disclosure”) are excluded from the operation of this Agreement.

 

6.             Assignment of Other Rights.  In addition to the foregoing
assignment of Assigned Inventions to Accuray, I hereby irrevocably transfer and
assign to Accuray:  (i) all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights, including but
not limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions.  I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of Accuray.  “Moral Rights” mean any
rights to claim authorship of or credit on an Assigned Inventions, to object to
or prevent the modification or destruction of any Assigned Inventions, or to
withdraw from circulation or control the publication or distribution of any
Assigned Inventions, and any similar right, existing under judicial or statutory
law of any country or subdivision thereof in the world, or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”

 

7.             Cooperation.  At Accuray’s request and expense, I will, during
the term of my employment and thereafter, cooperate with and assist Accuray, and
perform such further acts and execute, acknowledge and deliver to Accuray such
further documents, as Accuray may deem necessary or advisable in order to
obtain, establish, perfect, maintain, evidence, enforce or otherwise protect any
of the rights, title and interests assigned, transferred, conveyed, or licensed
(or intended to be assigned, transferred, conveyed, or licensed) to Accuray
under this Agreement, or otherwise carry out the intent and accomplish the
purposes of this Agreement.  Without

 

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, to the extent permitted by applicable
law, I hereby appoint Accuray as my attorney-in-fact (which appointment is
coupled with an interest), with full power of substitution and delegation, with
the right (but not the obligation) to perform any such acts and to execute,
acknowledge and deliver any such documents on my behalf.

 

8.             Proprietary Information.  I understand that my employment by
Accuray creates a relationship of confidence and trust with respect to any
information of a confidential or secret nature that may be disclosed to me by
Accuray or a third party that relates to the business of Accuray or to the
business of any parent, subsidiary, affiliate, customer or supplier of Accuray
or any other party to which Accuray owes a duty of confidentiality, whether or
not labeled or identified as proprietary or confidential, and including any
copies, portions, extracts and derivatives thereof, except to the extent that I
can prove that such information or materials (i) are or become generally known
to the public through lawful means and through no act or omission of mine;
(ii) were part of my general knowledge prior to my employment by Accuray; or
(iii) are disclosed to me without restriction by a third party who rightfully
possesses the information and is under no duty of confidentiality with respect
thereto (the “Proprietary Information”).  Such Proprietary Information includes,
but is not limited to, Assigned Inventions, marketing plans, product plans,
business strategies, financial information, forecasts, personnel information,
customer lists and data, and domain names.  Except as disclosed on Schedule A to
this Agreement, I have no knowledge of Accuray’s business or Proprietary
Information, other than information I have learned from Accuray in the course of
being hired and employed

 

9.             Confidentiality.  At all times, both during my employment and
after its termination, I will keep and hold all such Proprietary Information in
strict confidence and trust.  I agree to maintain at my work station and/or any
other place under my control only such Proprietary Information that is necessary
to carry out my responsibilities as an employee of Accuray.  I agree to return
to the appropriate person or location or otherwise properly dispose of
Proprietary Information once that necessity no longer exists.  I also agree not
to make copies or otherwise reproduce Proprietary Information except to the
extent necessary to carry out my responsibilities as an employee of Accuray. I
understand that avoiding loss or theft of Proprietary Information is an
important part of my duties.  I will not allow any other person to use my office
access card or computer passwords, without prior managerial approval.  I will
only use secure networks established by Accuray when using Proprietary
Information.  I will not use or disclose any Proprietary Information without the
prior written consent of Accuray, except as may be necessary to perform my
duties as an employee of Accuray for the benefit of Accuray.

 

10.          Termination.  Upon termination of my employment with Accuray, I
will promptly deliver to Accuray all documents and materials of any nature
pertaining to my work with Accuray and, upon Company request, will execute a
document confirming my agreement to honor my responsibilities contained in this
Agreement.  I will not take with me or retain any documents or materials or
copies thereof containing any Proprietary Information.  I agree that after the
termination of my employment with Accuray, I will not enter into any agreement
that would cause me to violate any of my obligations under this Agreement and
will inform any subsequent employers of my obligations under this Agreement.

 

11.          Survival.  The terms and conditions of this Agreement and my
obligations hereunder shall survive any termination of my employment with
Accuray and any expiration or

 

--------------------------------------------------------------------------------


 

termination of any employment or other agreement between Accuray and me, and
such terms and conditions shall remain in full force and effect as set forth
herein.

 

12.          No Breach of Prior Agreement.  I represent that my performance of
all the terms of this Agreement and my duties as an employee of Accuray will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party.  I represent that I
will not bring with me to Accuray or use in the performance of my duties for
Accuray any documents or materials or intangibles of a former employer or third
party that are not generally available to the public or have not been legally
transferred to Accuray.  Except as disclosed on Schedule A, I am aware of no
prior agreements between me and any other person or entity concerning propriety
information, creations, or proprietary rights.

 

13.          Efforts; Duty Not to Compete.  I understand that my employment with
Accuray requires my undivided attention and effort.  As a result, during my
employment, I will not, without Accuray’s express written consent, engage in any
other employment or business that (i) directly competes with the current or
future business of Accuray; (ii) uses any Accuray information, equipment,
supplies, facilities or materials; or (iii) otherwise conflicts with Accuray’s
business interest and causes a disruption of its operations.

 

14.          Notification.  I hereby authorize Accuray to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

 

15.          Non-Solicitation of Employees/Consultants.  During my employment
with Accuray and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of Accuray for my own benefit
or for the benefit of any other person or entity.

 

16.          Non-Solicitation of Suppliers/Customers.  During and after the
termination of my employment with Accuray, I will not directly or indirectly
solicit or otherwise take away customers or suppliers of Accuray if, in so
doing, I access, use or disclose any trade secrets or proprietary or
confidential information of Accuray.  I acknowledge and agree that the names and
addresses of Accuray’s customers and suppliers, and all other confidential
information related to them, including their buying and selling habits and
special needs, whether created or obtained by, or disclosed to me during my
employment, constitute trade secrets of Accuray.

 

17.          Name & Likeness Rights.  I hereby authorize Accuray to use, reuse,
and to grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for whatever
purposes Accuray deems necessary.

 

18.          Remedies.  I recognize that nothing in this Agreement is intended
to limit any remedy of Accuray under any law concerning trade secrets or other
Proprietary Rights.  I recognize that my violation of this Agreement could cause
Accuray irreparable harm and

 

--------------------------------------------------------------------------------


 

acknowledge that Accuray may have the right to apply to any court of competent
jurisdiction for an order restraining any breach or threatened breach of this
Agreement.

 

19.          Governing Law; Severability.  This Agreement will be governed by
and construed in accordance with the laws of the State of California, without
giving effect to its laws pertaining to conflict of laws.  If any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto.  If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.

 

20.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.

 

21.          Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.

 

22.          Amendment and Waivers.  This Agreement may be amended only by a
written agreement executed by each of the parties hereto.  No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought.  For Accuray, any such writing must be signed by one of
the following: CEO, CFO or General Counsel.  Any amendment effected in
accordance with this section will be binding upon all parties hereto and each of
their respective successors and assigns.  No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.  No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.

 

23.          Successors and Assigns; Assignment.  I acknowledge and agree that
my obligations hereunder are personal, and that I shall have no right to assign,
transfer or delegate and shall not assign, transfer or delegate or purport to
assign, transfer or delegate this Agreement or any of my rights or obligations
hereunder.  This Agreement and any rights and obligations of Accuray hereunder
may be freely assigned, transferred or delegated by Accuray.  Any assignment,
transfer or delegation in violation of this Article 23 shall be null and void. 
Subject to the foregoing restrictions on assignments, transfers and delegations,
this Agreement shall inure to the benefit of Accuray and its affiliates,
officers, directors, agents, successors and assigns; and shall be binding on me
and my heirs, devisees, spouses, agents, legal representatives and successors

 

24.          “At Will” Employment.  I understand that this Agreement does not
constitute a contract of employment or obligate Accuray to employ me for any
stated period of time.  I

 

--------------------------------------------------------------------------------


 

understand that I am an “at will” employee of Accuray and that my employment can
be terminated at any time, with or without notice and with or without cause, for
any reason or for no reason, by either Accuray or myself.  I acknowledge that
any statements or representations to the contrary are ineffective, unless put
into a writing signed by Accuray.  I further acknowledge that my participation
in any stock option or benefit program is not to be construed as any assurance
of continuing employment for any particular period of time.

 

I REPRESENT THAT I HAVE READ THIS AGREEMENT, AND THAT I FULLY UNDERSTAND ALL OF
ITS TERMS AND CONDITIONS; I HAVE EXECUTED THIS AGREEMENT WITHOUT COERCION OR
DURESS OF ANY KIND.

 

--------------------------------------------------------------------------------